Title: From Alexander Hamilton to James McHenry, 9 October 1798
From: Hamilton, Alexander
To: McHenry, James



New York October 9. 1798

I thank you, My Dear Sir, for the prompt communication of the intelligence contained in your letter by yesterdays Post.
As to the Regulations (if as I suppose you mean) those for the tactics & discipline of the army—I must answer that hitherto I have done nothing more towards it than some preliminary readings & reflection. The undetermined situation, & the necessity of a close attention to my law business (which in such a state I could neither abandon nor diminish) has prevented my doing more in respect to the matter in question. It will henceforth engage my particular attention; but it ought not to be precipitated. My plan will suppose a different organisation of the troops & some previous legislative measures to precede its execution. Besides the present sistem must be essentially the basis of another & there is no urgency for a change. The course of the Winter will fulfill every useful idea—& allow time to digest well additions or innovations. To organise & to raise the army are the immediate desiderata.
I shall be ready to attend your call.
Yrs. affectly.

A Hamilton
J McH Esq



P.S. Young Rutlege, late Secy of General Pinckney, is himself desirous of going into the army but he cannot in propriety decide upon an application without the previous consent of his father whose permission he has asked. In the mean time I would suggest for your consideration the expediency of keeping open for him a Captaincy of Infantry. His connections & qualifications give him pretension to look to this. You will understand that he cannot now ask & may not perhaps be allowed to accept; so that whatever is done must be provisory. Adieu

AH
